Citation Nr: 1004443	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-04 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of lumbar spine strain, effective 
January 1, 2005.

2.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of lumbar spine strain, effective 
October 29, 2008.

3.  Entitlement to an initial evaluation in excess of 30 
percent for right shoulder degenerative joint disease with 
chronic dislocation.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left shoulder degenerative joint disease.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 
to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for right 
shoulder chronic dislocations and strain assigning a 30 
percent evaluation, lumbar spine strain assigning a 20 
percent evaluation, and left shoulder strain assigning a 10 
percent evaluation.  All evaluations were effective January 
1, 2005.  In January 2009, the RO assigned an increased 
rating of 40 percent for lumbar spine strain, effective 
October 29, 2008.  The Veteran indicated on his VA-Form 9 
that he would be satisfied with a 40 percent rating for the 
lumbar spine.  However, the RO did not grant a 40 percent 
rating for the entire appeals period.  His representative 
submitted a statement in January 2010 after the lumbar spine 
disability was increased to 40 percent that the Veteran 
contended that the symptomatology associated with the 
service-connected lumbar spine disability presented a 
greater degree of impairment than the currently assigned 
evaluations would indicate.  Thus, the increased rating 
claim for the lumbar spine disability is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

With respect to the TDIU claim noted on the cover, even 
though this issue was not adjudicated by the RO, a TDIU 
claim is considered part of an increased rating claim when 
such claim is raised by the record.  Rice v. Shinseki, 22 
Vet. App. 447 (2009). Effective in October 2008, the Veteran 
meets the schedular criteria for a TDIU.  He also submitted 
a statement on an October 2008 VA examination that he had to 
stop working full-time as a shuttle driver due to his 
shoulder and back disabilities.  Even though he has not 
appealed the TDIU issue, the Court held in Rice that when 
the issue is raised by the evidence of record, the Board 
must adjudicate the issue as part of the claim for an 
increased rating. As such, the issue is properly before the 
Board.

The inferred issue of entitlement to a TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Effective January 1, 2005, the Veteran's lumbar spine 
disability is manifested by chronic strain and forward 
flexion most severely limited to 45 degrees.

2.  Effective October 29, 2008, the Veteran's lumbar spine 
disability is manifested by chronic strain and forward 
flexion most severely limited to 30 degrees.

3.  The right shoulder disability is manifested by recurrent 
dislocation and range of motion restricted to 40 degrees of 
flexion and 40 degrees of abduction, and x-ray findings of 
degenerative arthritic changes.

4.  The left shoulder disability is manifested by weakness 
and pain with limitation of motion restricted to 140 degrees 
of flexion and 105 degrees of abduction, and x-ray findings 
of degenerative arthritis changes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of lumbar strain, effective January 1, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for an initial evaluation in excess of 40 
percent for residuals of lumbar strain, effective October 
29, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).

3.  The criteria for an initial evaluation in excess of 30 
percent for a right shoulder disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5202 (2009).

4.  The criteria for an initial evaluation in excess of 10 
percent for a left shoulder disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.56, 4.59, 4.73, 
Diagnostic Code 5304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2005 and September 2005, regarding the 
initial service connection claims for disabilities of the 
back and shoulders.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence.  

After the RO granted service connection for the claims in a 
December 2005 rating decision, the Veteran filed a notice of 
disagreement with the assigned ratings in August 2006.  The 
RO provided the Veteran with the notice criteria for 
substantiating an increased rating claim for the back and 
shoulder disabilities including the relevant diagnostic 
codes in September 2008.  This more than satisfies VA's 
notice requirements, as the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
Veteran was granted service connection and assigned an 
evaluation and effective date for his disabilities, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.  Also, notice described in 38 U.S.C. 
§ 5103(a) need not be veteran-specific; generic notice is 
all that is required under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) and Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to etiology 
and severity of the shoulder and back disabilities.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran' claims 
file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In a December 2005 rating decision, the RO granted service 
connection for right shoulder chronic dislocations and 
strain assigning a 30 percent rating, left shoulder strain 
assigning a 10 percent rating, and lumbar spine strain 
assigning a 20 percent rating; all ratings were effective 
January 1, 2005.  The Veteran appealed this action.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id. 

Lumbar spine

The Veteran's lumbar spine strain is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral 
strain).  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, the following disability ratings apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent disability 
rating.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal flexion of the thoracolumbar is zero to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.

A July 2005 VA examination report shows that thoracolumbar 
spine forward flexion was limited to 55 degrees.  In an 
athletic individual this was certainly very much diminished.  
Extension was to 15 degrees, which was also reduced.  
Lateral flexion was 20 degrees to the right and 25 degrees 
to the left, both of which were low.  Rotation was to 30 
degrees in both directions.  These also were low considering 
the extent of the Veteran's athletic appearance.  Straight 
leg raising also was reduced to 40 degrees on both sides.  
There was mild tenderness and back spasms on both sides of 
the spine, more so on the right side than on the left side.  
Repeat motion of the back caused more and more back strain 
in the lower back, not in the upper back, and caused more 
difficulty recurring from one position like flexion towards 
a neutral position and then going back to extension; so 
there was tremendous amount of delay in these two 
situations, particularly forward and backward motion.  Hip 
flexion strength was 4 out of 5; knee extension strength was 
4 out of 5; and dorsiflexion of the foot was 5 out of 5 on 
both sides.  Sensory examination in the lower extremities 
was normal, with normal appreciation.  Deep tendon reflexes 
were also normal.  His gait was certainly antalgic; he was 
not using any cane.  There was no spasm or trigger points in 
the back.  The diagnosis was chronic moderately severe lower 
back strain with no neurological or sphincteric functional 
deficit.  X-rays were normal.

A February 2008 examination conducted at a Naval Hospital 
shows that lumbosacral spine motion was limited to 45 
degrees in forward flexion and not more than 5 degrees of 
hyperextension without discomfort.  The diagnosis was lower 
back sprain.

The Veteran is in receipt of a 20 percent initial disability 
rating for his lumbar spine based on these examinations.  
The next higher, 40 percent, rating is not warranted, as 
forward flexion was most severely limited to 45 degrees.  
See Diagnostic Code 5237.  While there was delay in motion 
after repetitive movement reported in July 2005, the medical 
evidence does not show any further limitation of forward 
flexion after repetitive movement.

An October 2008 VA examination report shows that forward 
flexion in the thoracolumbar spine was to 30 degrees; 
extension was to 10 degrees; right lateral flexion was to 20 
degrees; left lateral flexion was to 15 degrees; right 
rotation was to 25 degrees; and left rotation was to 15 
degrees.  The joint function of the spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The 
inspection of the spine revealed normal head position with 
symmetry in appearance.  There also was symmetry of spinal 
motion with normal curves of the spine.  There were no signs 
of intervertebral disc syndrome with chronic and permanent 
nerve root involvement.  Neurological examination of the 
lower extremities showed that motor function was within 
normal limits; sensory function was with normal limits; and 
bilateral lower extremity reflexes revealed knee and ankle 
jerks of 2+.  Lumbar spine x-rays were within normal limits.  
The established diagnosis of lumbar spine strain was 
unchanged.

As this examination showed forward flexion of the lumbar 
spine limited to 30 degrees, a 40 percent evaluation was 
assigned, effective October 29, 2008.  The next higher 50 
percent rating does not apply unless the medical evidence 
shows unfavorable ankylosis of the entire thoracolumbar 
spine.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  The medical evidence does not show any 
immobility or consolidation of the joints in the lumbar 
spine.  Thus, a rating higher than 40 percent, effective 
October 29, 2008 is not warranted.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes does not apply, as the medical 
evidence shows normal x-rays of the lumbar spine with no 
diagnosis of intervertebral disc syndrome.  See Diagnostic 
Code 5243.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has complaints of pain and functional impairment 
in the lumbar spine.  This functional impairment, however, 
is considered by the 20 and 40 percent ratings assigned 
under Diagnostic Code 5237.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability. 38 C.F.R. § 4.1.

Other than the periods of staged ratings assigned, the level 
of impairment in the lumbar spine has been relatively stable 
throughout the appeals period, or at least has never been 
worse than what is warranted for the ratings assigned.  
Therefore, any additional staged ratings (i.e., different 
percentage ratings for different periods of time) are 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against the increased 
rating claim for residuals of lumbar strain; there is no 
doubt to be resolved; and increased ratings are not 
warranted for either period.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Shoulders

The Veteran's right shoulder disability is rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5202.  He is noted to be right-handed on a July 2005 VA 
examination report; so the right shoulder is the major side.  
Under Diagnostic Code 5202, a 30 percent rating is assigned 
for malunion of the humerus on the major side with marked 
deformity; or recurrent dislocation of the humerus on the 
major side at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
rating is assigned for fibrous union of the humerus on the 
major side.  A 60 percent rating is assigned for nonunion of 
the humerus on the major side (false flail joint).  An 80 
percent rating is assigned for loss of head of the humerus 
on the major side (flail shoulder).

A July 2005 VA examination report shows that the right 
shoulder tended to dislocate with pain quite often both 
during work and when he made movements of the shoulders.  On 
physical examination, the right shoulder abduction and 
flexion were very much compromised by each dislocation.  As 
the examiner was evaluating the shoulder, it got dislocated 
on its own when the Veteran tried to abduct it or when he 
tried to flex it.  What he did in that case was try to keep 
it at the upper arm level with his left hand and 
automatically it went back into its place.  Then he used the 
left hand to support lifting his right shoulder and 
abduction became 90 degrees and flexion became 90 degrees.  
He could not do beyond that.  Without the support from the 
left shoulder, he could not abduct more than 40 degrees or 
flex more than 40 degrees because at that point the shoulder 
dislocated.  Dislocation went inferiorly and medially.  
There was mild atrophy of the shoulder and strength was 
diminished at 2.5 out of 5.  Repeated shoulder motions 
caused no range of motion change but caused more weakness, 
strain, and fatigue.  The shoulder kept dislocating by 
itself with an obvious snap and click.  The diagnosis was 
right shoulder recurrent dislocation with obvious rotator 
cuff tear and chronic impingement.

An October 2008 VA examination report shows the chronic 
dislocation of the right shoulder had existed for 10 years.  
The Veteran reported weakness, heat, giving way, lack of 
endurance, fatigability, and dislocation.  He reported pain 
in the right shoulder, which occurred constantly.  The pain 
travelled to the neck and was at a level 9 on a scale from 1 
to 10.  The pain was elicited by physical activity and 
relieved by rest.  At the time of pain he could function 
without medication.  He was not receiving any treatment for 
this condition.  On physical examination, the right shoulder 
had flexion to 45 degrees; abduction to 75 degrees; external 
rotation to 30 degrees; and internal rotation to 30 degrees.  
On the right, the joint was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  X-rays showed 
degenerative arthritic changes in the right shoulder.

The medical evidence does not show that a rating higher than 
30 percent is warranted for the right shoulder disability.  
Physical or x-ray examination does not show fibrous union of 
the right humerus, as required for the next higher 50 
percent rating under Diagnostic Code 5202.  The medical 
evidence also does not show ankylosis of the scapulohumeral 
articulation or limitation of motion of the arm to 25 
degrees from the side under Diagnostic Codes 5200 and 5201, 
respectively.  The Veteran had 40 degrees of flexion and 40 
degrees of abduction in the right shoulder without 
assistance.  Thus, a rating higher than 30 percent does not 
apply for the disability of the right shoulder.
 
The left shoulder is rated as 10 percent disabled for muscle 
injury of Muscle Group IV, 38 C.F.R. § 4.73, Diagnostic Code 
5304.  Muscle Group IV includes the intrinsic muscles of the 
shoulder girdle, to include the supraspinatus, infraspinatus 
and teres minor, subscapularis, and coracobrachialis.  The 
function of these muscles is stabilization of shoulder 
against injury in strong movements, holding head of humerus 
in socket, abduction, and outward rotation and inward 
rotation of the arm.  For the non-dominant arm, Diagnostic 
Code 5304 provides for a 10 percent evaluation for a 
moderate disability and a 20 percent evaluation for a 
moderately severe or severe disability. 

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
A history with regard to this type of injury should include 
service department evidence or other evidence of in-service 
treatment for the wound and consistent complaints of one or 
more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use affecting the particular functions controlled by 
the injured muscles.  Objective findings should include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and 
some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

The type of injury associated with a moderately severe 
muscle disability is a through and through or deep 
penetrating wound by a small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
history with regard to this type of injury should include 
prolonged hospitalization in service for treatment of wound, 
consistent complaints of cardinal signs and symptoms of 
muscle disability, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include entrance and (if present) exit scars indicating the 
track of the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared 
with the sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive 
evidence of impairment. 38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle 
disability is a through and through or deep penetrating 
wound by a small high-velocity missile or large or multiple 
low-velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular binding and scarring.  A history with regard 
to this type of injury should include prolonged 
hospitalization in service for treatment of wound, 
consistent complaints of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile 
track, and indications on palpation of loss of deep fascia, 
muscle substance, or soft flabby muscles in wound area.  
Also, muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side should indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) adhesion of scar to one of the long 
bones, scapula, pelvic bone, sacrum, or vertebrae, with 
epithelial sealing over the bone, rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible 
or measurable atrophy; (E) adaptive contraction of an 
opposing group of muscles; (F) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (G) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

VA regulations provide guidance for what constitutes 
moderate, moderately severe, and severe disabilities of the 
muscles at 38 C.F.R. § 4.56.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56 (c).

A July 2005 VA examination report shows the Veteran reported 
that he had left shoulder problems since the early 1990's.  
He was given physical therapy and also a cortisone shot.  He 
was right-handed.  His shoulder became strained several 
times; it was not constantly painful but lifting caused 
problems with pain on a scale of 1 to 10, about a 3 or 4.  
Physical examination showed that the Veteran's left shoulder 
abduction and flexion were both to 110 degrees.  Left 
shoulder strength was 3 out of 5.  Repeated shoulder motions 
caused no range of motion change but caused more weakness, 
strain, and fatigue.  The diagnosis was chronic rotator cuff 
strain.

An October 2008 VA examination report shows bilateral 
shoulder strain had been in existence for 10 years.  The 
Veteran complained of weakness, heat, giving way, lack of 
endurance, fatigability, and dislocation.  He was not 
getting any treatment for his left shoulder.  On physical 
examination, flexion in the left shoulder was to 140 
degrees; abduction was to 105 degrees; external rotation was 
to 45 degrees; and internal rotation was to 60 degrees.  
Joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  X-ray examination showed degenerative 
arthritic changes in the left shoulder.

The medical evidence does not show any impairment to support 
the criteria for a moderately severe muscle disability in 
the left shoulder.  Some of the cardinal signs and symptoms 
of a muscle disability were reported.  See 38 C.F.R. § 4.56 
(c).  In July 2005, it was reported that repeated shoulder 
motions caused more weakness, strain, and fatigue and in 
October 2008, the Veteran continued to complain of weakness, 
lack of endurance, and fatigability.  However, none of the 
criteria for a moderately severe muscle disability under 38 
C.F.R. § 4.56(d)(3) are met.  

The orthopedic diagnostic codes pertaining to the shoulder 
also do not apply.  The medical evidence does not show any 
nonunion of the left clavicle or scapula under Diagnostic 
Code 5203; malunion of the left humerus or recurrent 
dislocation at the left scapulohumeral joint under 
Diagnostic Code 5202; limitation of motion of the left arm 
to shoulder level under Diagnostic Code 5201; or ankylosis 
of the left scapulohumeral articulation under Diagnostic 
Code 5200.

Diagnostic Code 5010 provides that arthritis due to trauma 
substantiated by X-ray findings are to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  When, however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

The Veteran has degenerative arthritis and limitation of 
motion in his left shoulder.  X-ray examination showed 
degenerative arthritic changes in the left shoulder and the 
left shoulder motion was most severely limited to 110 
degrees of flexion and 105 degrees of abduction.  Normal 
range of motion in the shoulder is from 0 to 180 degrees of 
flexion; and from 0 to 180 degrees of abduction.  See 
38 C.F.R. § 4.71a, Plate I.  As noted, however, the Veteran 
does not meet the criteria for a rating higher than 10 
percent for limitation of motion of the left shoulder under 
Diagnostic Code 5201.  

Thus, the medical evidence does not warrant a rating higher 
than 10 percent for the left shoulder disability.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has complaints of pain, weakness, and 
fatigability in the shoulders.  This functional impairment, 
however, is considered by the 30 and 10 percent ratings 
assigned under Diagnostic Codes 5202 and 5304, respectively.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1.

The level of impairment in the shoulders has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for the ratings assigned.  
Therefore, any application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against the increased 
rating claims for the shoulder disabilities; there is no 
doubt to be resolved; and increased ratings are not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extra-schedular

An extra-schedular evaluation under 38 C.F.R. § 3.321 has 
been considered for the disabilities on appeal.  However, 
the impairment associated with the lumbar spine disability 
is adequately considered by the diagnostic code applied.  
The medical evidence shows complaints of pain and limited 
motion in the lumbar spine.  Diagnostic Code 5237 
specifically addresses this type of impairment.  Likewise, 
the impairment associated with the shoulder disabilities is 
adequately considered by the diagnostic code applied.  The 
medical evidence shows complaints of recurrent dislocation 
in the right shoulder and some weakness and pain in the left 
shoulder.  Diagnostic Codes 5202 and 5304, respectively, 
address this type of impairment.   See Thun v. Peake, 22 
Vet. App. 111 (2008).  

There is no showing of frequent hospitalization for any of 
the appealed disabilities. While the Veteran states that he 
has reduced his hours at work due to his back and shoulder 
disabilities, this statement is insufficient, in and of 
itself, to establish marked interference with employment.  
Moreover, it would be inappropriate to consider an 
extraschedular evaluation for the back disability or either 
of the shoulder disabilities when the Veteran attributes his 
reduced hour to his back and shoulder disabilities.  
Accordingly, the Board finds that the evidence does not 
present such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
back or shoulder disabilities are inadequate.  

The Board is remanding for a TDIU examination to address the 
effect that all of the Veteran's service-connected 
disabilities have on his ability to work.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of lumbar spine strain, effective January 1, 
2005, is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for residuals of lumbar spine strain, effective October 29, 
2008, is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for right shoulder degenerative joint disease with chronic 
dislocation is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder degenerative joint disease is denied.


REMAND

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) has been considered.  Effective October 
29, 2008, the Veteran meets the schedular criteria for a 
TDIU, as he has one service-connected disability rating of 
40 percent and a combined disability rating for all of his 
service-connected disabilities of 70 percent.  See 38 C.F.R. 
§ 4.16(a).  The Veteran reported on examination in October 
2008 that he was no longer able to work full-time as a 
shuttle driver because he was unable to sit for any length 
of time or load and unload luggage because of his back and 
shoulder disabilities.  This statement does not provide 
sufficient detail to assess the Veteran's employability 
status and there is no medical opinion of record 
specifically addressing the Veteran's employability status.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran is able to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.

2.  Any additional development deemed 
necessary should be accomplished.  If the 
benefit sought remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case and 
allow for a reasonable response period.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West. Supp. 2008.



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


